dnybu sec_887 os internal_revenue_service department of the treasury washington dc 19go8 ty contact person telephone number in reference to date jan dear sir or madam this is in reference to your letter of date requesting advance approval of revisions made to the guidelines and procedures of b we originally approved your grant procedures in a ruling letter dated date your proposed changes to b’s guidelines and procedures are when fully c guidelines each year thereafter up to ten scholarships for post high c’s guidelines encompass two changes a commencing with the fall semester of the year c’s guidelines have been incorporated as part f of b’s as follows you intend to grant up school study pursuant to to an additional ten scholarships may be awarded implemented there may be up to forty scholarships being funded annually guidelines and procedures from the general scholarship fund guidelines i applicants must have attended d for three years academically ranked in the top of his her eighth grade class selection is based solely on academic standing without regard to financial need the members of your board_of trustees nor any of your staff have any family members who attend d directly to the student rather than to the school that the student attends sent directly to the student upon receipt from the student of the student’s fee bill required in the instruction letter to the student experienced a great deal of difficulty in attempting to pay schools directly and your board believes this change is necessary a check in the amount of the grant will be class schedule transcripts and other items is one of the middle schools in ii applicants must have been you intend to grant awards you have none of b e d nc pov at us to facilitate the awards being funded on a timely basis maximum award has been increased from dollar_figure per academic semester to dollar_figure per academic semester which represents an increase from dollar_figure over a four year period to dollar_figure over a you have d ropped the special scholarship four year period program for emt paramedic students d c the you will receive periodic reports concerning the progress of you will investigate any possible misuse scholarship recipients of funds and seek recovery_of any misused funds sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a a grant to an individual for travel study sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 a educational_institution described in sec_170 the code to be used for study at a procedure and is a ii of an it the information provided indicates that your revised scholarship program and the procedures under which it conducted will not differ materially from your original program approved in the letter dated date is therefore based upon the information submitted and assuming your revised program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code provided for in sec_117 such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 and as such are eligible for the exclusion from income the code to the extent that thus expenditures made in of the code of the code of no material changes in the facts upon which it this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing your key district_director of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours bevortot v beck gerald v chief exempt_organizations sack technical branch
